If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                   revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                              COURT OF APPEALS


EMILY REIF,                                                          UNPUBLISHED
                                                                     December 22, 2022
                Plaintiff-Appellant,

v                                                                    No. 359741
                                                                     Oakland Circuit Court
AUTO CLUB INSURANCE ASSOCIATION,                                     LC No. 2020-179790-NI
LIBERTY MUTUAL INSURANCE COMPANY,
and LUKE MORRELL,

                Defendants,
and

ALAN RENZ and JULIE RENZ,

                Defendants-Appellees.


Before: M. J. KELLY, P.J., and MURRAY and RIORDAN, JJ.

PER CURIAM.

       Plaintiff, Emily Reif, appeals as of right the trial court order granting summary disposition
under MCR 2.116(C)(10) to defendants, Alan and Julie Renz. Because there are no errors
warranting relief, we affirm.

                                        I. BASIC FACTS

       In July 2019, Reif and her then-boyfriend, Steven Jackson, travelled to the Renzes’
lakefront property in Hale, Michigan for a 4th of July party. The party was hosted by the Renzes’
son, Luke Morrell,1 and the Renzes were present.

       On July 4, 2019, both Reif and Morrell consumed alcohol. Later, at approximately 1:00
p.m., Reif’s boyfriend was playing with his dog in the lake in front of the Renzes’ dock. Reif was


1
    Morrell was Julie Renz’s son and Alan Renz’s stepson.


                                                -1-
sitting on the front edge of the dock with her legs in the water. She testified that when her boyfriend
was standing in the water, she could see that the water “wasn’t very high” and that it only came up
“around his belly button or so.” She added that her boyfriend was approximately 6’ or 6’1” tall.
Morrell also observed that the water level reached Reif’s boyfriend’s “chest range.” He decided
to push Reif in the water so that she could be with her boyfriend. He came up behind her without
doing anything to warn her of his presence and pushed her lower back to get her into the lake. She
entered the water feet first. Reif testified that “everything happened really fast.” She described
the mechanism of her injury as an impact with the bottom of the lake that caused her leg to
hyperextend.

        Reif could not get out of the lake on her own. She was pulled out of the water by her arms
and was laid on the dock. She was provided with pain medication and ice, then, because the pain
persisted, she was carried to her boyfriend’s truck. He drove her to the hospital, and it was
determined that she had broken her leg and needed surgery.

       On February 20, 2020, Reif filed a complaint against the Renzes, bringing one count of
premises liability and one of negligent entrustment.2 Following discovery, the parties filed cross
motions for summary disposition. Thereafter, the trial court entered an opinion and order
summarily dismissing Reif’s premises liability claim against the Renzes. Subsequently, the court
entered a stipulated order dismissing with prejudice Reif’s negligent entrustment claim against the
Renzes. This appeal follows.

                                  II. SUMMARY DISPOSITION

                                  A. STANDARD OF REVIEW

        Reif argues that the trial court erred by granting summary disposition in favor of the
Renzes. We review de novo a trial court’s decision on a motion for summary disposition. Barnard
Mfg Co, Inc v Gates Performance Engineering, Inc, 285 Mich App 362, 369; 775 NW2d 618
(2009). “A de-novo review means that we review the legal issue independently, without deference
to the lower court.” Bowman v Walker, ___ Mich App ___, ___; ___ NW2d ___ (2022) (Docket
No. 355561) (quotation marks and citation omitted); slip op at 2. Reif also argues that the trial
court erred by disregarding admissions that the Renzes made in their answer to her complaint.
Resolution of that issue requires this Court to interpret court rules, which is a question of law
reviewed de novo. See Bint v Doe, 274 Mich App 232, 234; 732 NW2d 156 (2007).

                                           B. ANALYSIS

                        1. ADMISSIONS IN ANSWER TO COMPLAINT

         Both Reif’s complaint and the Renzes’ answer are pleadings. See MCR 2.110(A)(1) and
(5) (stating that the term “pleading” includes “a complaint” and “an answer to a complaint . . . .”).
A party is required to “file and serve a responsive pleading” to a complaint. MCR 2.110(B)(1).


2
  Reif also brought a negligence claim against Morrell; however, the court entered a stipulated
order dismissing that claim with prejudice.


                                                 -2-
Thus, the Renzes’ answer was a responsive pleading. Relevant to responsive pleadings, MCR
2.111(C) provides:

              (C) Form of Responsive Pleading. As to each allegation on which the
       adverse party relies, a responsive pleading must

               (1) state an explicit admission or denial;

               (2) plead no contest; or

               (3) state that the pleader lacks knowledge or information sufficient to form
       a belief as to the truth of an allegation, which has the effect of a denial.

      Reif made the following allegations as it relates to her premises liability claim against the
Renzes:

               15. Defendants Alan and Julie Renz were in possession of said premises . .
       ., and had welcomed Plaintiff as an invitee at the time of the accident.

                16. Defendants Alan and Julie Renz had a duty to provide a safe place for
       invitees such as Plaintiff and other similarly situated individuals, and to exercise
       due care in the operation and maintenance of said premises, so as to prevent injury
       to its invitees.

               17. Further, Defendants Alan and Julie Renz had a duty to Plaintiff and
       other invitees to inspect the premises for dangerous conditions and to warn them of
       any dangerous conditions which they knew or should have known existed.
       [Emphasis added.]

In their answer, the Renzes responded to those allegations as follows:

               15. Admitted upon information and belief.

              16. Defendants admit any duties imposed by law but deny the breach of
       any such duties.

              17. Defendants admit any duties imposed by law but deny the breach of
       any such duties.

        It is apparent that the Renzes did not explicitly deny the allegations in paragraphs 15
through 17 of Reif’s complaint, they did not plead no contest, and they did not state that they
lacked knowledge or information sufficient to form a belief as to the truth of the allegations.
Instead, they admitted each allegation. Although they included a proviso that the admission to
paragraph 15 was upon “information and belief,” such language does not transform their admission
into an explicit denial, a plea of no contest, or a statement that they lack knowledge to admit or
deny the allegation. Further, in paragraphs 16 and 17, they admit that they owe the duties alleged
and deny only that they breached those duties. At best, the wording of the admissions to



                                                -3-
paragraphs 15 through 17 of Reif’s complaint result in a failure to “state an explicit admission” as
required by MCR 2.111(C)(1).

        Under such circumstances, the Renzes’ answer to paragraphs 15 through 17 of Reif’s
complaint arguably failed to comply with the mandatory provisions set forth in MCR 2.111(C).
Under MCR 2.111(E)(1), “[a]llegations in a pleading that requires a responsive pleading, other
than allegations of the amount of damages or the nature of the relief demanded, are admitted if not
denied in the responsive pleading.” (Emphasis added). Thus, under the facts of this case, either
the Renzes’ statements in response to paragraphs 15 through 17 of Reif’s complaint were sufficient
to constitute explicit admissions under MCR 2.111(C)(1) or, because the allegations were not
denied, they must be treated as admitted under MCR 2.111(E)(1). It is a long-standing principle
of law in Michigan that an admission is “binding and may be acted upon when made in the
pleadings which the rules require to be filed.” Detroit Trust Co v Smith, 256 Mich 376, 379; 240
NW 12 (1931). Moreover, the trial court was required to consider the pleadings—which included
the Renzes’ admission that Reif was an invitee—when ruling on the motions for summary
disposition. See MCR 2.116(G)(5).

        Without explanation, the trial court disregarded the Renzes’ admission that Reif was an
invitee and determined that, based on the documentary evidence, she was only a licensee. Because
the Renzes’ statement in response to the allegations in paragraphs 15 through 17 of Reif’s
complaint were either explicit admissions under MCR 2.111(C)(1) or were treated as admissions
under MCR 2.111(E)(1), and because such admissions—at least in the absence of an amendment
to the pleadings—are binding, Detroit Trust Co, 256 Mich at 379, the trial court erred by
determining that, contrary to the Renzes’ admissions, Reif was a licensee.3

         The error, however, is not dispositive. “In a premises liability action, a plaintiff must prove
the elements of negligence: (1) the defendant owed the plaintiff a duty, (2) the defendant breached
that duty, (3) the breach was the proximate cause of the plaintiff's injury, and (4) the plaintiff
suffered damages.” Buhalis v Trinity Continuing Care Servs, 296 Mich App 685, 693; 822 NW2d
254 (2012) (quotation marks and citation omitted). The duty owed differs depending on the
visitor’s status. Stitt v Holland Abundant Life Fellowship, 462 Mich 591, 596; 614 NW2d 88
(2000). Generally, “a premises possessor owes a duty to an invitee to exercise reasonable care to
protect the invitee from an unreasonable risk of harm caused by a dangerous condition on the
land.” Lugo v Ameritech Corp, 464 Mich 512, 516; 629 NW2d 384 (2001). A landowners duty
to a licensee, however, is “a duty only to warn the licensee of any hidden dangers the owner knows
or has reason to know of, if the licensee does not know or have reason to know of the dangers
involved.” Stitt, 462 Mich at 596.

       Reif takes issue with the trial court’s determination that the allegedly hazardous condition
on the Renzes’ property was the lake bottom and the depth of the water, not the dock. Yet, Reif’s
expert opined that the dock was “dangerous and defective” because it lacked a ladder and did not
have a sign to warn users not to dive into the shallow water at the end of the dock. Viewing this



3
 We note that no motion to amend the pleadings was made in this case, and that, Reif stated that
she would object in the event that such a request were made.


                                                  -4-
evidence in the light most favorable to Reif, we conclude that the trial court erred by limiting its
analysis of the allegedly dangerous condition to the lake bottom and the depth of the water.

        The court, however, did not err by determining that Reif had presented no evidence that
the allegedly hazardous condition on the Renzes’ land was a cause in fact or a proximate cause of
Reif’s injuries. In Ray v Swager, 501 Mich 52, 63-64; 903 NW2d 366 (2017), our Supreme Court
explained:

       Proximate cause is an essential element of a negligence claim. It involves
       examining the foreseeability of consequences, and whether a defendant should be
       held legally responsible for such consequences. Proximate cause is distinct from
       cause in fact, also known as factual causation, which requires showing that “but
       for” the defendant's actions, the plaintiff's injury would not have occurred.
       [Quotation marks and citation omitted.]

        Here, even viewing the evidence in the light most favorable to Reif, there is no evidence
that the Renzes’ actions or inactions caused Reif’s injuries. Rather than willingly or intentionally
confronting the allegedly hazardous condition, Reif was injured when she was pushed into the lake
by Morrell. Reif posits that, if Morrell had been aware of the allegedly hazardous condition, he
would not have pushed her. In support, she directs this Court to the following statement by her
expert:

       If a ladder and/or sign were present, they would display a warning/reminder of the
       hazards of diving/jumping into shallow water. Considering there is no evidence of
       mal intent, it is presumable if Mr. Morrell understood the danger, he would not have
       pushed Ms. Reif into the water, and this accident would not have occurred.

The expert’s statement, however, is nothing more than speculation. See Skinner v Square D Co,
445 Mich 153, 164; 516 NW2d 475 (1994) (explaining that speculation is “an explanation
consistent with known facts or conditions, but not deducible from them as a reasonable
inference.”). “Speculation cannot create a question of fact.” Estate of Trueblood, 327 Mich App
275, 289; 933 NW2d 732(2019). Here, although there was evidence supporting that Morrell did
not intend to injure Reif when he pushed her into the water, that fact does not lead to a reasonable
inference that he would not have pushed her if he had “understood the danger.”

        Instead, the record, viewed in the light most favorable to Reif, allows for a reasonable
inference that Morrell’s decision to push Reif would not have been impacted by either a ladder or
a warning sign. Morrell was undisputedly aware of the allegedly hazardous condition. He testified
at his deposition that he knew that the water was approximately four feet deep at the end of the
dock, and he described that, just before he pushed Reif, the water reached the “chest area” on her
six-foot tall boyfriend who was standing in the lake in front of the dock. Morrell, who grew up
visiting the lakefront property, was “fairly familiar with the dock, and he stated that a “lot” of
people would usually jump off it in order to swim in the lake. Despite his awareness of the shallow
depth of the water, Morrell never advised anyone not to jump off the edge of the dock or warned
them not to do so. Moreover, even after the incident in this case, he viewed what happened to Reif




                                                -5-
to be a “freak accident.” Thus, this record does not support a reasonable inference that Reif would
not have been injured but for the Renzes’ failure to install a ladder and post a warning sign.4

       Because Reif cannot establish that her injuries were caused by a dangerous condition on
the Renzes’ property that they failed to warn her about, the trial court did not err by summarily
dismissing her premises liability claim.

       Affirmed. The Renzes may tax costs as the prevailing party. MCR 7.219(A).

                                                            /s/ Michael J. Kelly
                                                            /s/ Christopher M. Murray
                                                            /s/ Michael J. Riordan




4
  Reif’s expert addresses at length the dangers of diving headfirst into water and he provided
examples of warning signs that warned of the dangers of diving, rather than jumping feet first into
the water. Many of the sample warning signs, in fact, depict individuals diving headfirst into
water. In this case, however, Reif did not dive headfirst into the water. Instead, she was pushed
into the water by Morrell. The push from Morrell did not cause her to dive forward; instead, she
entered the water vertically and made contact with the lakebed. Reif’s insistence that the Renzes
are liable for allowing people to enter the water by diving is, therefore, misplaced.



                                                -6-